DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
under 35 U.S.C. 112, sixth paragraph Interpretation
Claim limitations “a first learning unit”, “a learning data generator”, “a second learning unit” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural terms coupled with functional languages without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: paragraph 48, figures 4-5: CPU 101 refers to control program stored in ROM 102, RAM 103.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim9 is rejected under 35 U.S.C. 101 because claim 9 is interpreted as software per se, which does not belong to any of the statutory categories: process, machine, manufacture, or composition of matter.
Claim 9 is directed to an apparatus, but the body of the claim does not recite any hardware component. Without the CPU, the claimed “second classifier”, “second learning process” are believed to be software program. So claim 9 is interpreted as software per se.

 Allowable Subject Matter
Claims 1-13 are allowed over prior arts.
Goth, III et al (US 10387430) teach an active learning framework is operative to identify informative questions that should be added to existing question-answer (Q&A) pairs that comprise a training dataset for a learning model (e.g. see abstract) and To facilitate the ranking  and question selection process, a set of questions from the set of unlabeled data are first classified according to question identifiers to group different answers. An answer class distribution is then estimated for each question identifier. The answer class distribution comprises a true answer distribution, and a false answer distribution. A loss of each is then computed, as is an average loss of the questions. This information is then used by an algorithm to facilitate ranking of the questions. This algorithm operates to minimize the selected number of questions from the set of questions while also reducing the average loss (e.g. see column 2, lines 38-50). 
Cordes et al (US 9384450) teach a method for training a machine learning model for open domain question answering includes receiving trained classifiers for question answering. The received trained classifiers are used to generate a set of candidate answers to a question. Second trained classifiers are used for scoring each of the candidate answers. The scoring indicates a measure of how well each candidate answer answers the question. Using the second trained classifiers for scoring each of the candidate answers includes comparing each candidate answer to a first ground truth corresponding to the question. A set of top-scoring candidate answers is presented to a human operator who marks each as correct or incorrect. The correct candidate answers are treated as additional ground truths for further training the first trained classifiers (e.g. see abstract). The active learning model also made recommendation to user based on the ranking or classification of the candidate answers based on their likelihood of being correct (e.g. column 9, lines 36-47). 
Sato et al (US 2015/0278580) teach an obtaining method of the parameter for the dimension compression or a method of previously setting the number of dimensions after performing the dimension compression, a machine learning method can be used similar to a case of determining an area of the partial feature quantity. Specifically, plural candidates of partial feature quantity vectors obtained by changing the parameters and the number of dimensions after performing the dimension compression are prepared, and these may be selected by using the machine learning method by treating the discrimination performance as an evaluation function (e.g. see paragraph 65). 

The prior arts do not teach or suggest the claimed learning process. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484